ORDER

PER CURIAM.
AND NOW, this 5th day of December, 1994, the Petition for Allowance of Appeal filed by the Commonwealth of Pennsylvania, Department of Transportation is granted. The order of the Commonwealth Court is reversed. See, Commonwealth, Department of Transportation v. Ingram, and Commonwealth, Department of Transportation v. Frain, 538 Pa. 236, 648 A.2d 285 (1994). The decision of the Department of Transportation suspending the operator’s license of Leonard T. Zito for one year is reinstated.
MONTEMURO, J., is sitting by designation.